COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-07-060-CR
                                                
                                       
ADRIAN LAUREL PETERS                                                      APPELLANT
A/K/A ADRIAN L. PETERS
 
           V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT
COURT NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We have received a letter from appellant stating that he wants to Acancel@ her
appeal.  We will treat the letter as a
motion to dismiss her appeal because it complies with rule 42.2(a) of the rules
of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P. 43.2(f).                                                                                                                                 PER
CURIAM
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)       
 




DELIVERED: April 19, 2007                                                   




[1]See Tex. R. App. P. 47.4.